DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a connector configured to be coupled to a pneumatic system” in claims 1 and 28.
Such claim limitation(s) is/are: “a connector configured to be coupled to a the hose” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary drive (as in claims 12, 27 and 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11, 16, 17, 19-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davison (4946488) in view of Bass (6644003).

In reference to claim 1, Davison discloses a free-floating, sweeper head, the sweeper head (14) comprising; a sweeper mechanism (18/20); the sweeper head having a horizontal plate (20b, Figure 4) including a first surface (upper surface) and a second surface (lower surface) opposite the first surface (Figure 4), a skirt (40) that extends transversely from the second surface of the plate along a portion of a perimeter of the plate (Figures 1 and 5), and the sweeper mechanism having a drive (22) disposed on the first surface of the plate (Figure 2), a set of blades (formed as the lower cutting teeth 19, see Figure 2 and Column 1, Lines 16-21) disposed below the second surface of the plate (Figure 2), and a shaft (not labeled but shown extending between 22 and 18, in Figure 2) operatively coupling the drive and the set of blades (Figure 2 and see Column 2, Lines 34-38), wherein the skirt creates an opening (see figure below) adapted to receive at least one chip when the set of blades is rotated (Figures 1-5), but lacks, a connector configured to be coupled to a pneumatic system and an aperture that extends through the plate and is in communication with the connector. However, Bass teaches that it is old and well known in the art at the time the invention was made to provide a sweeper head (similar to the sweeper head of Davison) with a connector (26) configured to be coupled to a pneumatic system (30) and an aperture (27) that extends through plate (22) and is in communication with the connector (Figures 1-6 and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date 
[AltContent: ][AltContent: textbox (Opening)]
    PNG
    media_image1.png
    99
    221
    media_image1.png
    Greyscale


In reference to claims 2 and 20, Davison discloses that a portion of each blade in the set of blades extends past the perimeter of the plate through the opening (see Figures 1 and 5). 

In reference to claims 3 and 21, Davison as modified by Bass obviously provide that the set of blades (upper and lower 19) is disposed on the plate such that a portion of each blade in the set of blades extends past a perimeter of the aperture, toward a center of the aperture, depending on the location and size of the aperture included on plate (20b, see figure below). The examiner further notes that the applicant fails to provide any 
[AltContent: textbox (Aperture 27, as taught by Bass, that is incorporated
into plate 20b, of Davison)][AltContent: arrow][AltContent: arc]
    PNG
    media_image1.png
    99
    221
    media_image1.png
    Greyscale



In reference to claims 4 and 22, Davison as modified by Bass obviously provide that the set of blades is disposed on the plate such that an outer tip of each blade in the set of blades extends to a perimeter of the aperture, depending on the location of the aperture on plate (20b, see figure below). Again, the examiner further notes that the applicant fails to provide any criticality in having the specific arrangement of blades extending to a perimeter of the aperture or that this arrangement provides any Unexpected Result and thus depending on the size of aperture, the position of the aperture on the plate, and the length of blades used, could obviously be provided such that the blades extend past a perimeter of the aperture, toward a center of the aperture, depending on the particular needs of the user (i.e. desired rate of airflow).
[AltContent: arrow][AltContent: arc][AltContent: textbox (Aperture 27, as taught by Bass, that is incorporated
into plate 20b at various locations, of Davison such that an outer tip of each blade in the set of blades extends to a perimeter of the aperture)][AltContent: arrow][AltContent: arc]
    PNG
    media_image1.png
    99
    221
    media_image1.png
    Greyscale




[AltContent: connector][AltContent: connector]In reference to claims 5 and 23, Davison as modified by Bass obviously provide that a central axis of the sweeper mechanism is offset from a central axis of the aperture (see figure below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arc][AltContent: arc]
    PNG
    media_image1.png
    99
    221
    media_image1.png
    Greyscale

[AltContent: textbox (Central axis of sweeper mechanism being offset from central axis of aperture)][AltContent: textbox (Central axis of aperture 27 )]


In reference to claims 6 and 25, Davison discloses that at least one end (upper end of 40, see Figure 5) of the skirt is flanged (at 20a) to extend beyond the perimeter of the plate, adjacent the opening (Figures 1 and 5). 



In reference to claims 8 and 24, Davison discloses that the opening created by the skirt is a substantial opening (Figure 1). 

In reference to claim 9, Davison discloses that the skirt extends below (at least a portion) the set of blades, see lowermost portion of (40) extending below upper (19) or extends below an upper most portion of lower element (19) or may be positioned such that lower potion (at 40, as seen in Figure 4) is below the blades (19, Figure 4). 

In reference to claim 10, Davison discloses that the skirt extends along the perimeter of the plate proximate the aperture (see annotated figures on page 8 in the rejection above). 

In reference to claim 11, Bass discloses that the connector is coupled to a hose that is coupled to a vacuum generator (30), the vacuum generator having an operational state in which a negative pressure is generated at the aperture (see figure below and abstract).

[AltContent: textbox (Hose)][AltContent: textbox (Connector)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    329
    269
    media_image2.png
    Greyscale

In reference to claim 16, Davison discloses that the set of blades comprises four blades (19, Figure 2). The examiner notes that while additional teeth (19) are shown, it must be noted that Davison still discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. 

In reference to claim 17, Davison discloses that the sweeper mechanism further comprises an additional set of blades (upper 19) coaxially mounted on the shaft (Figure 2). 

In reference to claim 19, Davison discloses a free-floating, sweeper head, the sweeper head (14) comprising; a sweeper mechanism (18/20); the sweeper head having a horizontal plate (20b, Figure 4) including a first surface (upper surface) and a second surface (lower surface) opposite the first surface (Figure 4), a skirt (40) that extends transversely from the second surface of the plate along a portion of a perimeter of the 



In reference to method claim 29, Bass discloses suspending the sweeper head from an end of a hose (26) connected to a pneumatic system (30, Figures 3-6).

Claims 12, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davison (4946488) in view of Bass (6644003) and Schmidt, Jr. et al. (3778865).

In reference to claims 12, 27 and 30, Davison discloses the claimed invention as previously mentioned above, but lacks, a rotary drive coupled to the connector and configured to rotate the head relative to the hose. However, Schmidt, Jr. et al. teach that it is old and well known in the art at the time the invention was made to provide a sweeper head (11) with a rotary drive (at 23) coupled to a connector (50) and configured to rotate a head (9) relative to hose (40, see Figures 1, 2 and 4 and Column 4, Lines 29-33). It would have been obvious to one of ordinary skill in the art before the .  

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Davison (4946488) in view of Bass (6644003) and Adams et al. (2004/0163373).

In reference to claim 13, Davison discloses the claimed invention as previously mentioned above, but lacks, a sensor disposed proximate the sweeper mechanism and configured to transmit a signal when the sweeper mechanism jams. However, Adams et al. teach that it is old and well known in the art at the time the invention was made to provide a sensor (68) disposed proximate a sweeper mechanism (30) and configured to transmit a signal when the sweeper mechanism jams (see Abstract, and paragraphs 9-11, 14 and 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Davison, with the known technique of providing the sensor, as taught by Adams et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains a desired blade speed during normal operation. 

Claims 14, is rejected under 35 U.S.C. 103 as being unpatentable over Davison (4946488) in view of Bass (6644003) and Berry et al. (3852945) or Takahashi et al. (4027463). 

In reference to claim 14, Davison discloses the claimed invention as previously mentioned above, but lacks, a slot disposed in the plate and adapted to receive the shaft such that the position of the sweeper mechanism, relative to the plate, is adjustable. However, Berry et al. teach that it is old and well known in the art at the time the invention was made to provide a slot (62) disposed in plate (48) and adapted to receive a drive shaft (78) such that the position of sweeper mechanism (126), relative to the plate, is adjustable (Figures 1-7 and Column 3, Lines 17-57). In addition, Takahashi teaches that it is old and well known in the art at the time the invention was made to provide a slot (14) disposed in plate (1) and adapted to receive a drive shaft (4a) such that the position of sweeper mechanism (3a), relative to the plate, is adjustable (Column 2, Lines 10-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Davison, with the known technique of providing the slot disposed in the plate and adapted to receive the shaft such that the position of the sweeper mechanism, relative to the plate, is adjustable, as taught by Berry et al. or Takahashi et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having readily removably attached blades which can be supported on different sides (i.e. left or right side) as needed by the user (i.e. removing material) and/or which . 

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Davison (4946488) in view of Bass (6644003) and Fassauer (5392492).

In reference to claim 15, Davison discloses the claimed invention as previously mentioned above, but lacks, a height of the set of blades, relative to a bottom of the skirt, is adjustable. However, Fassauer teaches that it is old and well known in the art at the time the invention was made to provide a height of blades (see blades 86 on plate 84, Figures 2 and 3), relative to a bottom of a skirt (74), is adjustable (with spacers 60, see Column 5, Lines 65-67 or from pin 110, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Davison, with the known technique of providing adjust blades relative to a bottom of the skirt, as taught by Fassauer, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be adjusted as desired by a user for sealing and entrapping a volume of air within the housing thus enhancing the floatation thereof. 

Claim 18, is rejected under 35 U.S.C. 103 as being unpatentable over Davison (4946488) in view of Bass (6644003) and Aboumrad (2019/0200521).

. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons et al. (3167260) also discloses a chip collector including a head (71) having a skit (76) attached to a perimeter of the head, said head including multiple blades (80/88) attached to a lower surface to a drive mechanism (at 72) and said head being attached to a pneumatic vacuum system including hose (70, Figures 1 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723